Citation Nr: 0629383	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and assistance of another person, or upon 
housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Initially, the Board notes that the veteran is incarcerated 
in a New York correctional facility.  In this regard, the 
Board observes that the duty to assist incarcerated veterans 
requires VA to tailor its assistance to the meet the 
particular circumstances of confinement so that they receive 
the "same care and consideration given to their fellow 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The Board next notes that the veteran is service-connected 
only for schizophrenia, evaluated as 100 percent disabling.

After review, the Board notes a March 2002 correspondence 
from the veteran in which he stated that his schizophrenia 
had undergone an increase since the August 2000 rating 
decision.  In this regard, the Board notes that the rating 
decision relied on an April 1999 VA examination report, which 
is now over 7 years old.  In a July 2006 statement, the 
veteran's representative likewise noted the old age of the VA 
examination report and requested a current examination.  

Given that the veteran has indicated that his sole service-
connected disability has increased in severity since the last 
VA examination of record, the Board observes that the RO 
should afford the veteran a VA psychiatric examination to 
determine the current severity of his schizophrenia, to 
include whether the disability renders him in need of regular 
aid and attendance or results in his being housebound, i.e., 
confined to his ward.  

In addition, because the veteran remains incarcerated, VA 
must determine whether there are any pertinent treatment 
records of his care at the correctional facility.  The Board 
notes that the RO has already sent the veteran two letters in 
compliance with the notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).  
However, as the appeal is being remanded, the Board observes 
that the RO should provide the veteran another opportunity to 
submit any relevant treatment records, to specifically 
include those from his correctional facility.

Lastly, the Board observes that further development is 
required pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented at 38 C.F.R. § 3.159 (2005).  In 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish an 
effective date for the claim on appeal.  As this question is 
currently involved, the case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that an effective date for the award 
of benefits will be assigned if special monthly compensation 
is granted, and also includes an explanation of the type of 
evidence needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman, supra.  The RO should 
also ask the veteran to identify any 
relevant treatment records, to 
specifically include those from his 
correctional facility.  The RO should then 
attempt to obtain any records adequately 
identified by the veteran.

2.  Thereafter, the RO should take 
appropriate steps to schedule the veteran 
for an examination to determine the 
current severity of his service-connected 
schizophrenia.  In doing so, the RO should 
contact the correctional facility where 
the veteran is incarcerated so that every 
possible means of conducting the 
examination is explored.  The RO must 
document all efforts to conduct the 
examination.

The veteran's claims file, to include a 
copy of this REMAND, should be made 
available to and reviewed by the examiner.  
The examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
The examiner should address whether the 
veteran has been able to feed, dress 
himself, attend to the wants of nature, 
ambulate outside the ward without 
assistance, protect himself from dangers 
in his environment, etc., and specify what 
disabilities are implicated in the 
veteran's inability to perform such self-
care tasks.  Based on examination 
findings, medical principles, and review 
of the claims file, the examiner should 
state whether the veteran's service-
connected schizophrenia alone renders him 
in need of regular aid and attendance or 
results in his being housebound (i.e., 
confined to his ward, but not due to 
correctional facility policies).  

3.  After the foregoing, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



